Case 19-25229-SMG Doc 25 Filed 02/14/20 Page1of1

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

In Re: PROCEEDING UNDER CHAPTER 13
CASE NO.: 19-25229-SMG

Manuel Alejandro Duran

Debtor /

OBJECTION TO CLAIM

IMPORTANT NOTICE TO CREDITOR: THIS IS AN OBJECTION
TO YOUR CLAIM

This objection seeks either to disallow or reduce the amount or change the priority status
of the claim filed by you or on your behalf. Please read this objection carefully to identify which
claim is objected to and what disposition of your claim is recommended. Upon the filing of this
objection an expedited hearing on this objection will be scheduled on the date already scheduled
for the confirmation hearing in accordance with Local Rule 3007-1(B)(2).

Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1(B)(2), the debtor objects to the
following claim filed in this case:

 

Claim Nine of Claineant Amount of Basis for Objection and
No. Claim Recommended Disposition

 

This claim is being paid outside of the plan
and is current; therefore, this claim should be
allowed and not entitled to distribution from
the Chapter 13 Trustee.

State of Florida-Child

at Support Enforcement

$12,519.00

 

 

 

 

 

 

The undersigned acknowledges that this objection and the notice of hearing for this objection will
be served on the claimant and the debtor at least fourteen (14) calendar days prior to the
confirmation hearing date and that a certificate of service conforming to Local Rule 2002-1(F)
must be filed with the court when the objection and notice of hearing are served.

DATED:_ 2/14/2020

LAW OFFICES OF PATRICK L. CORDERO, P.A.
Attorney for Debtor(s)

7333 Coral Way

Miami, FL 33155

(305) 445-4855

/s/ FILED ECF

Patrick L. Cordero, Esq.

FL Bar No. 801992

 
